Upon Motion made to this Court by Mr. Leigh Sollicitor for the Complainant in this Cause praying for a Confirmation of the Decree in this Cause *523made; the said Decree be drawn up and read, and Counsel on both Sides thereupon being heard, It is Ordered that the said Decree be confirmed and made absolute and that the great Seal be thereunto affixed.
John Troup Register in Chancery
■ Present, His Excellency, the Governor; The Honorable Henry Middleton, John Guerard, Eger ton Leigh, John Drayton, Daniel Blake, Esquires for executing the Office of Chancellor. William Burrows, Esq., Master.